DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.
 
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 29 January 2021.  Claims 2-13, 40 and 41 are currently pending and under consideration, of which claims 2-13 and 40 are currently amended and claim 41 is new.  

Priority
The Applicants have argued against the Examiner’s priority determination, citing that 11/738,476 provides support for the present Application.  However, the Examiner disagrees.  For example, while 11/738,476 contemplates an electrode spacing of about a quarter of an inch, these electrodes are specifically cylindrical inner and outer electrodes, and thus are not considered under a standard interpretation to be a “plate”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13, 40 and 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicants have added claim limitations requiring that a flammable gas that no hydrogen or oxygen is generated from an aqueous electrochemical salt with electromagnetic fields formed via the application of 1.5 to 2 volts and 0.25 amps per square inch applied to metal plates within the aqueous electrochemical salt.  (Paragraph 0009; Table 1).  As a result, one of ordinary skill in the art would consider the assertion that the claimed process resulting from the application of a voltage and current as claimed to the cells having an aqueous electrolyte as claimed to not results in the electrolysis of water to be incredible.   
Further references also teach various electrolysis methods which operate with pulsed magnetic fields generating oxygen and hydrogen from aqueous solutions, see for example, US Patent No. 5,632,870 to Kucherov, US Patent No. 6,790,324 to Chambers, US Patent No. 4,936,961 to Mayer and US Patent No. 7,160,472 to Van Vliet.  Each reference generating oxygen and hydrogen gas in accordance with the accepted laws of physic and chemistry from the application of a pulsed DC power source.  
Therefore, since the claimed method requires the operation of the method under conditions which contradict the current scientific understanding available to one of ordinary skill in the art as to what occurs during the application of a pulsed magnetic field to the application of an aqueous solution, the claimed method is not enabled since one of ordinary skill in the art would not know how to make and/or use the invention as claimed.  
The Examiner has previously recommended adding specific method steps that overcome the prior art, rather than the incorporation of negative limitations as to what the end product of the method is not.  It would seem that if a truly new compound is produced there would necessarily need to be a method step or combination thereof that results in this truly new compound.  Absent a teaching of what specifically is happening to create this truly new compound from seemingly standard electrolysis steps the Examiner cannot consider the claims enabled.  
Furthermore, in reference to dependent claim 3, given that no pressure range is given, it does not appear to be enabled as to how this novel gas could be generated so that it is capable of not imploding or exploding under any conceivable pressures.  
Furthermore, in reference to dependent claims 5, 6, 8, 10 and 12, the claims recite that a flammable gas is prepared, as discussed above, it is unclear as to what specifically this gas is, this is further made unclear by apparently diverging dependent limitations wherein in one aspect, the flammable gas specifically comprises water that is separated out in a second reaction zone (claims 5, 6, 10 and 12) and in another contains no noticeable water (claim 8) without appearing to refer to any separate methods of generating this flammable gas in two forms.  

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claim 3, the claim recites that “the flammable gas remains stable for at least 30 days and does not explode or implode under pressure”.  However, these limitations lack support. 
As to claim 5, the claim recites that the permanent magnet us attached to an exterior of the receptacle (earlier limited as a receptacle housing the electrochemical salt solution and reaction zone).  However, this is not supported.  The disclosure as originally filed provides support for a second reaction zone comprising a chamber with magnets attached to an exterior thereof, but does not provide support for this being the same receptacle in which the gas generation occurs.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term "noticeable" in claims 8 and 13 is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term noticeable renders indefinite the amount of water present in the gas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40 and 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2009/0090312 to Stehl et al. (Stehl) in view of US Patent Application Publication No. 2016/0068971 to Phillips (Phillips).
As to claims 40, 2, 3, 6, 7, 8, 9, 11 and 13, Stehl teaches a method of making a gas comprising the provision of water within a receptacle, providing a reaction zone in the receptacle wherein two metal plates, capable of being magnetized, are spaced between 0.05 to 1 inch, thus teaching an embodiment with a spacing of a quarter inch, are immersed in the water, providing electrical energy to the metal plates, wherein the electrical energy is below the threshold for producing hydrogen or oxygen gas from the water and producing only water vapor with new bond angles, wherein the electrical energy is provided at, for example, 2 volts, provided from a standard outlet, with a power provision of between 1 to 100 watts per square foot, thus an embodiment wherein 75 is selected as the watts per square foot which, with 2 volts provided from a standard outlet, is a current density of 0.25 amps per square inch when amps = watts/volts under DC power supply (Paragraphs 0029, 0031, 0032, 0037, 0046, 0055, 0058, 0059 and 0070; Figure 1).  Stehl further teaches that the receptacle comprises a gas outlet.  Stehl further teaches that the receptacle may comprises water inlet for continuous flow; however, Stehl teaches these as only an optional feature, thus rendering obvious batch embodiment, and also further teaches that the system is configured as closed loop with a pump, and thus considered to be a closed receptacle when the pump is off (Paragraphs 0049-0053).
However, Stehl fails to teach that the water is provided as an electrochemical solution with a salt.  However, Phillips also discusses electromagnetic production of materials from water, and teaches that an electrolyte such as potassium hydroxide can be added to the water in order to increase the electrically conductivity and allow for a lower voltage requirement (Paragraphs 0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add potassium hydroxide to the water of Stehl in order to lower the voltage requirement for producing the gas of Stehl as taught by Phillips.  The combination fails to teach the specific gravity or concentration for potassium hydroxide utilized; however, as the concentration determines the conductivity of the solution it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of the potassium hydroxide in order to optimize the conductivity of the solution (MPEP 2144.05 II).
The combination thus rendering obvious the method of the claims, and the creation of a form of gaseous water with bond angles between for example 109 to 180 degrees (Paragraph 0068), and thus inherently this method would be expected to produce the same gas products as in the method of the present disclosure, and a gas meeting the features as in part e of claim 40 as well as claims 3, 6, 7, 8, 9, 11 and 13 (MPEP 2112).  
As to claim 41, Stehl teaches a method of making a gas comprising the provision of water within a receptacle, providing a reaction zone in the receptacle wherein two metal plates, capable of being magnetized, are spaced between 0.05 to 1 inch, thus teaching an embodiment with a spacing of a quarter inch, are immersed in the water, the reaction zone capable of withstanding pressures of 1 to 100 psi, providing electrical energy to the metal plates, wherein the electrical energy is below the threshold for producing hydrogen or oxygen gas from the water and producing only water vapor with new bond angles, wherein the electrical energy is provided at, for example, 2 volts, provided from a standard outlet, with a power provision of between 1 to 100 watts per square foot, thus an embodiment wherein 75 is selected as the watts per square foot which, with 2 volts provided from a standard outlet, is a current density of 0.25 amps per square inch when amps = watts/volts under DC power supply (Paragraphs 0029, 0031, 0032, 0037, 0046, 0055, 0058, 0059 and 0070; Figure 1).  Stehl further teaches that the receptacle comprises a gas outlet.  Stehl further teaches that the receptacle may comprises water inlet for continuous flow; however, Stehl teaches these as only an optional feature, thus rendering obvious batch embodiment, and also further teaches that the system is configured as closed loop with a pump, and thus considered to be a closed receptacle when the pump is off (Paragraphs 0049-0053).
However, Stehl fails to teach that the water is provided as an electrochemical solution with a salt.  However, Phillips also discusses electromagnetic production of materials from water, and teaches that an electrolyte such as potassium hydroxide can be added to the water in order to increase the electrically conductivity and allow for a lower voltage requirement (Paragraphs 0030).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add potassium hydroxide to the water of Stehl in order to lower the voltage requirement for producing the gas of Stehl as taught by Phillips.  The combination fails to teach the specific gravity or concentration for potassium hydroxide utilized; however, as the concentration determines the conductivity of the solution it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration of the potassium hydroxide in order to optimize the conductivity of the solution (MPEP 2144.05 II).
Stehl fails to further specifically discuss a temperature at which the electrochemical salt solution is held and at which the reaction zone is operated.  However, Stehl does teach that the temperature of the fluid plays a role in the energy required to generate the desired gas (Paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the temperature of the fluid in the reaction zone in order to optimize the energy required for the production of the desire gas (MPEP 2144.05 II).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing that the temperature would need to be controlled to keep the water in its fluid state to prevent boiling or freezing.  
The combination thus rendering obvious the method of the claims, and the creation of a form of gaseous water with bond angles between for example 109 to 180 degrees (Paragraph 0068), and thus inherently this method would be expected to produce the same gas products as in the method of the present disclosure, and a gas meeting the features as in part G of the claim (MPEP 2112).  

Claims 4, 5, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Stehl and Phillips as applied to claims 40 and 2 above, and further in view of US Patent No. 5,238,547 to Tsubouchi (Tsubouchi).
As to claims, 4, 5, 10 and 12, the combination of Stehl and Phillips teaches the apparatus of claims 40 and 2.  However, the combination fails to further teach that the apparatus includes permanent magnets attached to an exterior of the receptacle for removing water from the generated gas.  However, as Stehl teaches that the gaseous material is generated from water it would have been obvious to one of ordinary skill in the art at the time of filing that it would be possible for entrained water to exit with the desired gaseous product.  However, the combination does not address any means for the removal of this entrained water.  However, Tsubouchi discusses the separation of gas-liquid flows and reaches that a particularly effective means for achieving this separation is the usage of a permanent magnet, indirectly attached to a receptacle exterior (Abstract; Column 6, Lines 32-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with a gas-liquid separating device comprising a permanent magnet indirectly attached to a receptacle exterior in order to separate any entrained water from the produced gas as taught by Tsubouchi.  

Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive.
Applicants argue that Phillips is performing a different method than Stehl and thus that the modification of Stehl with Phillips would be improper.  The Examiner disagrees, Phillips teaches the benefit of having a more highly conductive water electrolyte and how to achieve that higher conductivity and the Examiner maintains that it would have been beneficial in any number of water electrolyte applications.  Furthermore, Applicants argue that there would be no reason to lower the voltage requirements of Stehl as the process is already “sufficient”.  However, the Examiner does not agree with this argument, the benefits of requiring lower energy to perform a same process would be well established and known to one of ordinary skill in the art.  
Applicants further argue against Brown; however, this reference has no longer been utilized in light of the amended claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794